



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in respect
    of the disclosure of information in the course of the administration of justice
    when it is not the purpose of the disclosure to make the information known in
    the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2014 ONCA 348

DATE: 20140501

DOCKET: C53038

Goudge, Cronk and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Edward Hall

Applicant/Appellant

Robert Sheppard, for the appellant

Dena Bonnet, for the respondent

Heard and released orally: April 16, 2014

On appeal from the sentence imposed on January 4, 2011 by
    Justice
Kelly A.

Gorman of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

In our view, the trial judge was fully aware of the sentence recently
    imposed on the appellant for the G.S. offences and properly took it into
    account in addressing the predicate offences that were before her.  Equally she
    considered the appellants lack of insight into his crimes but did not
    over-emphasize it.

[2]

In the end, the offences on which the trial judge imposed sentence
    involved a number of innocent children.  They were seriously scarred as a
    consequence of the appellants wrongful conduct.  While the offences are
    historical, they involve a sexual predator abusing young innocent victims, the
    prototype described in
R. v. D. (D.)
(2002), 58 O.R. (3d) 788 (C.A.)
.
In these circumstances, we view as fit the six-year global sentence for all the
    predicate offences, taken together.

[3]

The parties agree that in allocating this sentence to the various
    offences, the convictions for gross indecency and assault with intent should be
    allocated five years each in recognition of the maximum sentence provided by
    the
Code
.  The allocation to the indecent assault convictions remains
    at six years each.  All sentences to be concurrent.  The parties also agree
    that the global sentence of six years be reduced by 42 days to reflect credit
    for pre-trial custody which was overlooked at trial.  Otherwise the sentence
    appeal must be dismissed.

S.T. Goudge J.A.

E.A. Cronk J.A.

G.R. Strathy J.A.


